DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the Response to Election/Restriction received on 11/07/22. Applicant elected to continue prosecution of the claims corresponding to Sub-species IV-A, (Fig. 9), without traverse. Applicant represented indicated that Claims 1-5, 8-11, 14 and 20-26 encompass the selected Sub-species IV-A. 
However, Claim 2 recites “the at least one of the multiple outlet guide vanes comprises multiple fluid passageways extending at least partially radially therethrough”; Claim 11 recites “wherein the cold fluid passageway and the heated fluid passageway are connected to a fuel delivery system, wherein fuel is directed through the cold and heated fluid passageways” and claim 21 recites “a fuel delivery system delivering fuel to the cold fluid passageway and receiving fuel from the heated fluid passageway”,  which indicate that fuel flow through the hot and cold fluid passages, which corresponds to Figs. 2, and 4-8, wherein the hot and cold fluid passages are the fuel heat exchanger 102, see Fig. 2.
In addition, claim 24 recites similar limitations of claim 12 which has been withdrawn from consideration by Applicant’s representative as such limitations, i.e. vane modules that assemble together, correspond to sub -species V-A (Fig. 18), i.e. a non-elected species. 
Consequently, claims 11, 21, and 24-26 (Claims 25-26 being dependent on claim 24) are considered as withdrawn.
Claims 1-5, 8-10, 14, 20, and 22-23 are examined.
Claim Objections
Claims 5 and 20 is/are objected to because of the following informalities: 
Claim 5 “multiple outlet guide vanes located in the exhaust airflow path downstream of the turbine section that are spaced-apart circumferentially from each other about 360 degrees” should be “the multiple outlet guide vanes” (limitations on the disposition of the vane is already present in Claim 1);
Claim 20, L. 4-5 “the turbine section” should be “a turbine section”.
Appropriate correction required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claims 9-10 and 22-23 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 9:  Claim 9 recites the term “thermal transport fluid”, while Claim 1 for which Claim 9 depends thereof recites “fluid coolant”. It is not clear if the term “thermal transport fluid” recited in Claim 9 refers back to the term “fluid coolant” recited in Claim 1 or to a different fluid. To further advance prosecution and in view of the Specification (see Fig. 9 wherein only one coolant fluid is used) the term “thermal transport fluid” recited in Claim 9 is interpreted as “the fluid coolant”.

Regarding Claims 22-23:  Claims 22-23 recite the term “thermal transport fluid”, while Claim 20 for which Claims 22-23 depends thereof recites “fluid coolant”. It is not clear if the term “thermal transport fluid” recited in Claims 22-23 refers back to the term “fluid coolant” recited in Claim 20 or to a different fluid. To further advance prosecution and in view of the Specification (see Fig. 9 wherein only one coolant fluid is used) the term “thermal transport fluid” recited in Claims 22-23 is interpreted as “the fluid coolant”.

Regarding Claims 10 and 23: Claims 10 and 23 are also rejected for being dependent on rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2019-023511 wherein US 2021/0324799 is used as translation and reference).

Regarding Claim 1: Suzuki discloses a gas turbine engine (10B; Fig. 6) comprising: a fan (11; Fig. 6) located at a forward portion (see annotated figure ‘799) of the gas turbine engine; a compressor section (12; Fig. 6) and a turbine section (16; Fig. 6) arranged in serial flow order (see annotated figure ‘799), the compressor section and the turbine section together defining a core airflow path (see annotated figure ‘799); a rotary member (see annotated figure ‘799)  rotatable with at least a portion of the compressor section (see annotated figure ‘799)  and with at least a portion of the turbine section (see annotated figure ‘799)  ; and an outlet guide vane assembly (elements operatively connected with 27; Fig. 6) comprising multiple outlet guide vanes (see 27a and 27b; Fig. 6) located in an exhaust airflow path (see annotated figure ‘799) downstream of the turbine section, the multiple outlet guide vanes being spaced-apart circumferentially from each other over an angular range of about 360 degrees (see annotated figure ‘799), and each multiple outlet guide vane defining a radial extent (see annotated figure ‘799); wherein at least one of the multiple outlet guide vanes (27a; Fig. 6) comprises a cold fluid passageway (see annotated figure ‘799) extending at least partially radially therethrough through which a fluid coolant flows ( see annotated figure ‘799) and another of the multiple guide vanes (27b; Fig. 6) comprises a heated fluid passageway (see annotated figure ‘799) extending at least partially radially therethrough through which the fluid coolant flows and receives heat from exhaust airflow from the core airflow path (see annotated figure ‘799).



    PNG
    media_image1.png
    794
    783
    media_image1.png
    Greyscale


Regarding Claim 2: Suzuki discloses all the limitations of claim 1, as stated above, and further discloses wherein the at least one of the multiple outlet guide vanes comprises multiple fluid passageways (see [0042] wherein more than one vane 27a with passage are present, i.e. several passages) extending at least partially radially therethrough.

Regarding Claim 3: Suzuki discloses all the limitations of claim 1, as stated above, and further discloses a turbine rear frame (see annotated figure ‘799) that supports the turbine section, the turbine rear frame comprising the outlet guide vane assembly (annotated figure ‘799).

Regarding Claim 4: Suzuki discloses all the limitations of claim 1, as stated above, and further discloses a turbine rear frame that supports the turbine section, the outlet guide vane assembly connected to the turbine rear frame.

Regarding Claim 5: Suzuki discloses all the limitations of Claim 4, as stated above,  and further discloses the turbine rear frame comprises multiple outlet guide vanes located in the exhaust airflow path downstream of the turbine section that are spaced-apart circumferentially from each other about 360 degrees (see annotated figure ‘799).

Regarding Claim 8: Suzuki discloses all the limitations of Claim 1, as stated above,  and further discloses an electrical machine (30; Fig. 6) coupled to the rotary member (see [0037]) and located at least partially inward of the core airflow path in a radial direction (see annotated figure ‘799).

Regarding Claim 9: Suzuki discloses all the limitations of Claim 8, as stated above,  and further discloses a thermal transport bus (see annotated figure ‘799 and Fig. 9 of Applicant specification wherein the thermal bus transports is a series of pipes extending from the electrical machine) comprising a thermal transport fluid (see annotated figure ‘799), the thermal transport bus providing the thermal transport fluid to the cold fluid passageway and the heated fluid passageway (see annotated figure ‘799).

Regarding Claim 10: Suzuki discloses all the limitations of Claim 9, as stated above, and further discloses the thermal transport bus extends from the cold fluid passageway and the heated fluid passageway to the electrical machine (see annotated figure ‘799) to carry heat away from the electrical machine during operation (annotated figure ‘799).

Regarding Claim 14: Suzuki discloses all the limitations of Claim 1, as stated above,  and further discloses wherein the multiple outlet guide vanes of the outlet guide vane assembly have substantially the same length (see annotated figure ‘799).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2019-023511 wherein US 2021/0324799 is used as translation) in view of Wiebe (US 2017/0130608).

Regarding Claim 20: A method (the disclosure of the gas turbine 10B; Fig. 6 provide a method of operating and assembling) comprising: Providing an outlet guide vane assembly to a turbine rear frame (see annotated figure ‘799) of a gas turbine engine (10B; Fig. 6), the outlet guide vane assembly (see annotated figure ‘799) comprising: multiple outlet guide vanes (27a, 27b; Fig. 6) located in an exhaust airflow path (see annotated figure ‘799) downstream of the turbine section, the multiple outlet guide vanes being spaced-apart circumferentially from each other over an angular range of about 360 degrees (see annotated figure ‘799), and each multiple outlet guide  vane defining a radial extend (see annotated figure ‘799) wherein at least one of the multiple outlet guide vanes comprises a cold fluid passageway (see annotated figure ‘799) extending at least partially radially therethrough through which a fluid coolant (see annotated figure ‘799) flows and another of the multiple guide vanes comprises a heated fluid passageway (see annotated figure ‘799) extending at least partially radially therethrough through which the fluid coolant flows and receives heat from exhaust airflow from a core airflow path (see annotated figure ‘799); and delivering the fluid coolant through the cold fluid passageway and then the heated fluid passageway (see annotated figure ‘799), the fluid coolant receiving heat from exhaust airflow from the core airflow path as the fluid coolant is directed through the heated fluid passageway.
Suzuki is silent regarding removably attaching the outlet guide vane assembly.
However, Wiebe teaches an outlet guide vane assembly (assembly composed of 52, Fig. 5) to a turbine rear frame (36,38; Fig. 5) of a gas turbine engine (10; Fig. 1), the outlet guide vane assembly comprising: multiple outlet guide vanes (52; Fig. 5) located in an exhaust airflow path (flow between 36 and 38; Fig. 5) downstream of the turbine section, wherein removably attaching the outlet guide vane is performed (see [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to have removably attaching the outlet guide vane assembly, as taught by Wiebe, to facilitate assembling and repair of the gas turbine, as recognized by Wiebe (see Abstract).

Regarding Claim 22: Suzuki in view of Wiebe teaches all the limitations of Claim 20, as stated above,  and Suzuki further discloses a thermal transport bus (see annotated figure ‘799 and Fig. 9 of Applicant specification wherein the thermal bus transports is a series of pipes extending from the electrical machine) delivering a thermal transport fluid (see annotated figure ‘799) to the cold fluid passageway and receiving thermal transport fluid from the heated fluid passageway (see annotated figure ‘799).

Regarding Claim 23: Suzuki in view of Wiebe teaches all the limitations of Claim 22, as stated above,  and Suzuki further discloses an electrical machine (30; Fig. 6) coupled to the rotary member (see [0037]) and located at least partially inward of the core airflow path in a radial direction (see annotated figure ‘799), the method further comprising delivering the thermal transport fluid to the electrical machine thereby transferring heat from the electrical machine to the thermal transport fluid (see annotated figure ‘799 and [0070]).

Pertinent Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482. The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 /R.A.C./ Examiner, Art Unit 3741          
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741